Citation Nr: 0707787	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from August 21, 1989 to 
October 23, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
denied service connection for a left ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's service medical records indicate that on a 
medical history form at the time of a September 1988 
enlistment examination, he checked that he had broken bones.  
The veteran reported that he fractured his right finger at 
age sixteen and his collar bone at age six.  There was no 
reference any left ankle problems.  The objective September 
1988 enlistment examination report included a notation that 
the veteran's lower extremities were normal.  

Private treatment records dated from October 1988 to November 
1988, before the veteran's induction into service, show that 
he fractured his left ankle.  A somewhat illegible October 
1988 emergency room report from Charles Cole Memorial 
Hospital indicated that the veteran was seen for pain and 
swelling of the left foot and ankle.  X-ray was reportedly 
negative.  The diagnosis was sprained ankle.  A later October 
1988 entry from that facility noted that the veteran was 
previously seen in the emergency room and told that he had a 
sprained ankle.  It was reported that X-rays revealed a small 
bone fragment lateral to the talus and just interior to the 
lateral malleolus and a small avulsion fracture.  The 
assessment was small avulsion fracture.  Another October 1988 
entry noted, as to an assessment, that the veteran had an 
avulsion fracture and the cast was removed.  A further 
October 1988 entry related an assessment of status post 
fracture of the lateral malleolus.  A November 1988 entry 
indicated an assessment of a healed lateral malleolus 
fracture.  A later November 1988 entry noted an assessment of 
status post lateral malleolus fracture.  

Service medical records dated during the veteran's period of 
service from August 21, 1989 to October 23, 1989, show that 
he was treated for ankle complaints on multiple occasions.  A 
September 1989 treatment entry noted that he complained of 
pain in the left ankle since the previous morning.  Physical 
examination revealed no swelling, ecchymosis, erythema, 
deformity, or crepitus.  He had full range of motion with 
slight difficulty.  He reported that he fractured his left 
ankle ten months earlier.  The assessment was inversion ankle 
sprain, left.  Another September 1989 entry related an 
assessment that included chronic left ankle synovitis and 
rule out ankle instability.  A September 1989 consultation 
report noted that the veteran was status post a sprained left 
ankle on training day number two.  It was noted that he 
twisted his ankle while turning and that he suffered an 
inversion sprain.  It was further reported that the veteran 
suffered a left ankle fracture in November 1988.  The 
assessment was status post inversion sprain, left, full duty 
in one week.  A subsequent September 1989 consultation report 
indicated, as to an assessment, that the veteran was status 
post left ankle sprain and that he needed increased strength 
and stability.  Another September 1989 treatment entry 
related an assessment of chronic left ankle sprain secondary 
to a chip fracture of the talus, and unstable left ankle.  It 
was noted that such disorders existed prior to enlistment.  

An October 1989 Recommendation for Administrative Separation 
of Private report indicated that the veteran should be 
discharged with an entry level separation for the convenience 
of the government.  It was noted that the veteran was dropped 
to MRP for lateral ankle capsulitis, synovitis, left.  The 
report indicated that the veteran did not suffer from a 
physical disability, but that a medical officer had 
determined that the physical condition interfered with his 
ability to complete recruit training.  It was reported that 
the specific condition was chronic left ankle sprains 
secondary to a chip fracture of the talus.  

The veteran was afforded a VA orthopedic examination in May 
2004.  A physician's assistant conducted the examination and 
noted that the veteran's claims file had been reviewed.  The 
examiner noted that no X-rays were available for review.  The 
diagnosis was left ankle strain.  The examiner commented that 
after a thorough review of the veteran's condition, his 
history, and his physical examination, it was his opinion 
that the veteran's present left ankle condition at least as 
likely as not was related to his service-connected injury.  
The examiner also remarked that after a thorough review of 
the patient, it was his opinion that approximately 80 to 90 
percent of his left ankle condition was related to his 
service-connected injury, and that 10 to 20 percent was 
related to his previous ankle injury that resulted in casting 
prior to service.  The examiner stated that the rationale was 
because of the veteran's history and his present symptoms.  
The report was not 
co-signed by a physician.

The Board observes that the VA examiner did not have current 
X-rays for review.  Additionally, objective examination 
revealed no swelling, deformity, atrophy, crepitance or 
malaligned Achilles tendon.  The veteran had full range of 
motion without pain, even after repeated testing.  
Furthermore, the examiner did not specifically address 
whether the veteran's pre-existing left ankle disability was 
permanently worsened beyond normal progression by service.  
Such an opinion is necessary, especially given the lack of 
objective symptomatology noted on current examination, and 
the fact that the sprain in service caused no swelling, 
deformity, X-ray abnormalities, or more than slight 
difficulty on full range of motion.

Therefore, the Board is of the view that the veteran should 
be afforded a VA examination by an orthopedic specialist to 
obtain an etiological opinion after a complete examination 
including X-rays and review of the entire claims folder.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for left ankle problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Schedule the veteran for a VA 
examination by an orthopedic specialist to 
determine the nature and etiology of his 
claimed left ankle disability.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished, including 
X-ray reports.  A rationale for all 
opinions expressed should be provided.

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether the veteran's 
pre-existing left ankle condition 
underwent a permanent increase in severity 
to the underlying disorder during service, 
or whether the complaints documented 
during service represent no more than an 
exacerbation of symptoms.  If there was an 
increase in the severity of the underlying 
disability, the examiner should provide an 
opinion on whether that increase was due 
to the natural progress of the disorder.  

4.  Thereafter, review the veteran's claim 
for service connection for a left ankle 
disability.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



